Citation Nr: 1416514	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  07-37 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for chronic dry eye syndrome of the left eye.

2. Entitlement to service connection for chronic dry eye syndrome of the right eye.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 2001 to January 2005, including service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This case was previously before the Board in July 2012, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In May 2013, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA) with respect to the question of service connection for the Veteran's many eye conditions.  The opinion was received June 2013 and a follow-up opinion was then requested in July 2013.  The second opinion was received in August 2013.  A copy of the opinion was provided to the Veteran and his representative and both were given the opportunity to submit additional evidence and argument on the claim.  As no additional evidence has been received, the Board will adjudicate the claim.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether chronic dry eye syndrome of the left and right eyes had its onset in service.






CONCLUSION OF LAW

The criteria for service connection for chronic dry eye syndrome, bilateral, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Service Connection Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran has been diagnosed with chronic dry eye syndrome of the left and right eyes, which he asserts had its onset in service.  He was treated in service for multiple eye complaints and has stated that during his time in service he had dry, red, itchy eyes continually.  The condition has continued since service separation.

A VA examination in August 2011 diagnosed dry eye syndrome.  The VHA expert opinion obtained in June 2013, with follow-up opinion in October 2013, noted that the Veteran's symptoms and history of burning, itching, and redness in the eyes were consistent with a diagnosis of chronic dry eye syndrome.

Inasmuch as the Board accepts the Veteran's history of dry, red, itchy eyes beginning in service and continuing since separation, the VA examiner's diagnosis in August 2011 and the VHA expert opinion in June and October 2013 support a conclusion that the Veteran's chronic bilateral dry eye syndrome had its onset in service.  Any remaining doubt is resolved in favor of the Veteran and the claim is granted.  38 U.S.C.A. § 5107(b).   


ORDER

Entitlement to chronic dry eye syndrome, bilateral, is granted, subject to the provision governing the award of monetary benefits.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


